Citation Nr: 0823644	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-07 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to service connection for residuals of left 
ankle sprain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from January 1995 to January 2000.  

This matter comes before the Board of Veterans' Appeals  
(hereinafter Board) on appeal from a decision of March 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.   


FINDINGS OF FACT

1.  Residuals of right ankle sprain manifested in service.  

2.  Residuals of left ankle sprain manifested in service.  

3.  Residuals of right ankle sprain are attributable to 
service.  

4.  Residuals of left ankle sprain are attributable to 
service.  


CONCLUSIONS OF LAW

1.  Residuals of right ankle sprain with traumatic arthritis 
were incurred in service.  38 U.S.C.A. §1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Residuals of left ankle sprain were incurred in service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
				
        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letters 
dated in February 2001 and July 2006.  The July 2006 letter 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
The veteran has been afforded appropriate examinations, and 
available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the appeal.  

				Factual Background

The veteran's service medical records show that he was 
treated in service for sprains of both ankles.  In February 
1995, the veteran sprained his ankle.  No fracture and 
resolving ankle sprain were noted.  In March 1995, the 
veteran reported that he twisted his right ankle while 
running.  Swelling was noted.  Examination showed moderate 
tenderness in the right ankle laterally with moderate edema.  
Joints were stable and x-rays showed no fracture or 
dislocation.  The veteran complained of a right ankle sprain 
in July 1995.  Edema and tenderness were noted.  X-rays 
showed no fracture and a diagnosis of ankle sprain was given.  
Service medical records also show a left ankle sprain and an 
assessment of sprain left ankle resolving.  

In August 1996 the veteran was seen for right ankle sprain.  
An assessment of right ankle grade II inversion sprain was 
given.  A radiology report of the right ankle noted that 
there was no evidence of fracture or dislocation and that the 
ankle mortise was intact.  Tiny ununited ossicles were seen 
in the medial clear space and maybe secondary to previous 
trauma.  An assessment of chronic right ankle sprain was 
given in October 1996 after the veteran inverted his right 
ankle walking over rough terrain.  In September 1997, the 
veteran complained of ankle pain.  It was noted that while 
the veteran was bike riding he inverted his right ankle which 
caused immediate swelling.  The veteran again complained of 
right ankle pain in November 1997 and in June 1999.  At his 
five year physical examination in August 1999, the veteran 
reported foot trouble and noted recurrent ankle sprain.  It 
was noted that the veteran had been treated for bilateral 
chronic ankle sprain.  The veteran reported the same at his 
November 1999 separation examination.  

During an October 2000 VA examination, the veteran complained 
of having stiffness, recurrent subluxation and discomfort 
involving both ankle joints.  He reported that the ankles pop 
and swell occasionally and that the symptoms occur daily.  He 
reported that prolonged walking or standing may aggravate the 
symptoms and that resting, applying ice, taking anti 
inflammatory medication or using an ankle brace will usually 
alleviate the pain somewhat.  It was noted that the ankle 
joints were within normal limits, range of motion of the 
ankle joints using a goniometer revealed active bilateral 
dorsiflexion to be 20/20 without pain bilaterally and 
bilateral plantarflexion to be 45/45 without pain 
bilaterally.  The range of motion of the bilateral ankle 
joints were not limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The examiner indicated that 
there was no evidence of ankle pathology.  An October 2000 x-
ray of the ankles showed no evidence of fracture, 
dislocation, or other osseous or articular abnormality.  

Private medical records of J.R.W. show that the veteran 
complained of ankle problems during 2002 and 2003.  An x-ray 
report dated in March 2002 indicated that there was widening 
of each lateral ankle mortise with inversion stress, 
suggesting ligamentous laxity.  In November 2002 the veteran 
reported that his ankles continued to give him some problems.  

The veteran was afforded a VA compensation and pension 
examination in January 2007.  X-rays showed no evidence of 
abnormality of the left ankle and mild early degenerative 
changes of the right ankle joint.  A diagnosis was given of 
chronic bilateral ankle sprains with early mild degenerative 
changes of the right ankle.  The examiner found that the 
veteran's bilateral ankle condition is likely the result of 
multiple ankle sprains over a long period of time.  The 
examiner further noted that based on the veteran's claim's 
folder there was no way to determine that the veteran's ankle 
condition was related to service.  

					Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection for arthritis may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

					Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disabilities were incurred while engaging in combat.  

The veteran is seeking service connection for a bilateral 
ankle disability.  The veteran has alleged that his ankle 
disabilities are a consequence of service.  Having reviewed 
the evidence pertaining to the veteran's claims, the Board 
concludes that service connection is warranted.  

The evidence indicates that the veteran has a bilateral ankle 
disability.  The January 2007 compensation and pension 
examiner diagnosed chronic bilateral ankle sprains with mild 
early degenerative changes of the right ankle.  After review 
of the veteran's records, the examiner found that the 
veteran's bilateral ankle condition is likely the result of 
multiple ankle sprains over a long period of time.  However, 
the examiner noted that based on the veteran's claim's folder 
there was no way to determine that the veteran's ankle 
condition was related to service.  The Board is presented 
with repeated complaints of ankle sprains during service.  At 
separation chronic bilateral ankle pain and sprains were 
noted.  Post service medical records continue to show 
complaints and treatment for bilateral ankle sprains.  In 
light of the service medical records, post service medical 
records and the January 2007 VA compensation and pension 
examination, the Board finds that it is more likely that the 
current disability is due to in-service manifestations.  In 
reaching this determination, the Board notes that the VA 
examiner attributed the current disability to a past history 
of sprains.  The service medical records are full of examples 
of sprains and the right ankle sprain was described as 
chronic during service.  Since the record does not clearly 
establish intercurrent pathology, it may only be concluded 
that the past history actually is the in-service history.   
Thus, service connection is granted.  


ORDER

Service connection for residuals of right ankle sprain with 
traumatic arthritis is granted.

Service connection for residuals of left ankle sprain is 
granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


